Jordan, Presiding Judge.
The plaintiff, Lula Green Hicks, was fishing at a place generally frequented by fishermen on the east side of the Flint River under or almost under the trestle of the defendant railroad across the river when she sustained injuries by a falling log which allegedly came from one of four cars loaded with pulpwood on one of the defendant’s trains moving across the trestle. She appeals from a directed verdict and judgment for defendant. Held:
1. Applying the ruling in Atlanta & W. P. R. Co. v. Wise, 190 Ga. 254 (9 SE2d 63); s. c., 61 Ga. App. 372 (6 SE2d 135), the situation here disclosed is outside the scope of the statutory rules applicable to the owner or occupier of land to keep the premises and approaches safe for persons coming thereon, including the provisions added by the adoption of the Code of 1933 and appearing in Code § 105-402, limiting liability to "a licensee only for wilful or wanton injury” which did not nullify prior decisions of the Supreme Court and this court with respect to the liability of a railroad for injuries resulting from the operation of trains. As we understand these cases, a railroad and its servants are generally under a duty to take such precautions to prevent injury to persons in the vicinity of the tracks where their presence is known or may be anticipated, e.g., a place habitually frequented by the public, as would meet the require*96ments of ordinary care. See Bullard v. Southern R. Co., 116 Ga. 644 (43 SE 39); and, for recent application, Seaboard C. L. R. Co. v. Clark, 122 Ga. App. 237 (176 SE2d 596).
2. In view of the foregoing, we consider it immaterial whether the Flint River is navigable at Montezuma at the place of the plaintiff’s injuries, as the duty of the defendant to the plaintiff would be unaffected by a determination of whether she was fishing on a nonnavigable stream, and therefore on railroad property, or fishing within the low water area covered by a navigable stream, and therefore on public land, as governed by application of Code § 85-1302 et seq.
3. Accordingly, as the evidence would authorize a jury determination that the plaintiff was in the vicinify of a moving train in a position of danger under circumstances whereby her presence was known, or should have been anticipated by the railroad and its servants, thereby obligating the railroad and its servants to meet the requirements of ordinary care to avoid injury to her, and as there is evidence to authorize an inference that the railroad and its servants may have failed to meet these requirements, the trial judge erred in directing a verdict for the defendant.
4. The asserted error of the trial judge in ruling that the plaintiff as a married woman could not recover for her medical expenses is not supported by the transcript. Although the trial judge first ruled that she could not recover, he then agreed to hold the matter open to allow counsel to present authority to the contrary. The general rule, as first recognized by the trial judge, is subject to exception, if it should appear from the proof that in fact the wife, and not the husband, is obligated to pay for the treatment. See Herring v. Holden, 88 Ga. App. 212 (76 SE2d 515); Bell v. Proctor, 92 Ga. App. 759 (90 SE2d 84).
5. The trial judge did not err in refusing to allow testimony of the manner in which the defendant operated trains in a congested area of Montezuma which is not shown to have any direct relationship to the manner in which trains are operated across the trestle between Montezuma and Oglethorpe.
6. We think the repeated rulings of the trial judge in limiting the efforts of counsel for the plaintiff to adduce testimony from *97servants of the defendant concerning their knowledge and experience with respect to pulpwood falling from loaded cars were unduly restrictive, particularly insofar as this testimony might have disclosed knowledge of the probability of pulpwood being dislodged from loaded cars while a train was moving across the trestle at the scene of the occurrence. Likewise, we think the trial judge may have been unduly restrictive in his rulings relating to the efforts of counsel to adduce testimony concerning the bent superstructure of the bridge as a possible cause of dislodging pulpwood from cars moving across the trestle. In view of a reversal of the judgment for the reason stated in Division 3, however, it is unnecessary to determine whether the above rulings constitute reversible error.
Argued September 14, 1970
Decided November 17, 1970
Rehearing denied December 8, 1970 — Cert, applied for.
W. F. Blanks, Walter S. Chew, Jr., for appellant.
Jay, Garden & Sherrell, Clayton Jay, Jr., for appellee.
6. The remaining enumerations are without merit.

Judgment reversed.


Eberhardt and Pannell, JJ., concur.